Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 20, 1995, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a term of 3 to 6 years in prison. Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that may be raised. We have conducted *759a thorough review of the record, defense counsel’s brief and defendant’s pro se brief. Based upon our review of these materials, we concur with defense counsel that there are no nonfrivolous issues that may be raised on appeal. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.